NUMBER 13-08-00499-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE:  JUAN GUTIERREZ AND GUADALUPE SAUCEDA


On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief


MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela
Memorandum Opinion Per Curiam (1)

	Relators, Juan Gutierrez and Guadalupe Sauceda, filed a petition for writ of
mandamus and a motion for emergency relief, by which they request that this Court direct
respondents/real parties in interest to verify signatures on a petition seeking to submit a
ballot initiative proposing an amendment to the Harlingen City Charter.  Respondents/real
parties in interest, the City of Harlingen, Sylvia Trevino, Chris Boswell, Larry Galbreath,
Bobby Farris, Jay Meade, Robert Leftwich, and Thomas Hushen, filed a response on
August 25, 2008 which, inter alia, requests that this Court award sanctions against relators. 
See Tex. R. App. P. 52.11
	The Court, having fully examined and considered the petition for writ of mandamus,
the motion for emergency relief, and the response thereto, is of the opinion that relators
have not shown themselves entitled to the relief sought.  See Tex. R. App. P. 52.8(a). 
Accordingly, the petition for writ of mandamus and the motion for emergency relief are
DENIED.  Moreover, we deny the request for sanctions made by respondents/real parties
in interest.
 
							PER CURIAM

Memorandum Opinion delivered and filed
on the 26th day of August, 2008.




























1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").